DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 1/10/22 is acknowledged.

Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


.

Claim(s) 11, 12, and 19-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranaweera (US PGPub 2019/0311995, hereinafter referred to as “Ranaweera”).
Ranaweera discloses the semiconductor method as claimed.  See figures 1-8, and corresponding text, where Ranaweera teaches, in claim 11, a method of forming a semiconductor device, comprising: 
forming a plurality of device patterns (101a-e) in a material level in or over a semiconductor substrate (104), each pattern corresponding to an instance of the semiconductor device (101) (figure 1; [0018-0021]); 
excluding said device patterns from a wafer scribe area (102a-d) (figure 1; [0022]); and patterning a plurality of dummy features (103) in the material level in (figure 1; [0023]) said scribe area (102a-d) (figure 1; [0023-0024]). 
Ranaweera teaches, in claim 12, wherein said patterning includes employing a single photolithographic reticle (202) that includes an instance of the device patterns (102a-d), and a separate area including a pattern corresponding to the plurality of dummy features (103) (figures 1 and 2; [0031-0036])
in claim 19, wherein an areal density of said dummy features is about equal to an areal density of a device pattern formed in the material level in the device patterns (figures 1 and 4A; [0048-0050]). 
Ranaweera teaches, in claim 20, wherein the dummy features are arranged in a regular array ([0028]). 
Ranaweera teaches, in claim 21, wherein a subset of said dummy features are formed over laser scribe marks (figures 1 and 2; [0036-0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranaweera (US PGPub 2019/0311995, hereinafter referred to as “Ranaweera”).

Ranaweera discloses the semiconductor method substantially as claimed.  See the rejection above.
However Ranaweera fails to explicitly show, in claim 13, wherein said dummy features are no longer than 25.mu.m in any linear dimension.
Ranaweera provides the teaching that the stress reduction structure can be adjusted by the size, space, density, shape, and number, of metal regions a computer aided design software tool that can generate a desired level of stress reduction ([0028-0033] [0050-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein said dummy features are no longer than 25.mu.m in any linear dimension, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within the semiconductor device. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

	
Ranaweera fails to explicitly show, in claim 14, wherein said dummy features have a maximum linear dimension in a range between 10 .mu.m and 100 .mu.m. 

However, Ranaweera provides the teaching that the stress reduction structure can be adjusted by the size, space, density, shape, and number, of metal regions a computer aided design software tool that can generate a desired level of stress reduction ([0028-0033] [0050-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein said dummy features have a maximum linear dimension in a range between 10 .mu.m and 100 .mu.m, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within the semiconductor device. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

Ranaweera fails to show, in claim 15, wherein said dummy features comprise regular polygons. 
However, Ranaweera provides the teaching that the stress reduction structure can be adjusted by the size, space, density, shape, and number, of metal regions a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein said dummy features comprise regular polygons, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within the semiconductor device. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

Ranaweera fails to show, in claim 16, wherein said dummy features comprise irregular octagons. 

However, Ranaweera provides the teaching that the stress reduction structure can be adjusted by the size, space, density, shape, and number, of metal regions a computer aided design software tool that can generate a desired level of stress reduction ([0028-0033] [0050-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein said dummy features comprise irregular octagons, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

Ranaweera fails to show, in claim 17, wherein said dummy features comprise chevrons. 
However, Ranaweera provides the teaching that the stress reduction structure can be adjusted by the size, space, density, shape, and number, of metal regions a computer aided design software tool that can generate a desired level of stress reduction ([0023-0024], [0028-0033] [0050-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein said dummy features comprise chevrons, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within the semiconductor device. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 



Ranaweera fails to show, in claim 18, wherein said dummy features are formed in a shallow trench isolation layer over the substrate.
 
However, Ranaweera provides the teachings of removal of warping a silicon wafer by including a stress reduction structure ([0024]). In addition, Ranaweera teaches that the stress reduction structure may be isolated by a dielectric layer ([0031], [0045]).  Lastly, Ranaweera teaches materials on one or more layers of a plurality of layers can be adjusted by the size, space, density, shape, and number, of metal regions a computer aided design software tool that can generate a desired level of stress reduction ([0023-0024], [0028-0033] [0050-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, wherein said dummy features are formed in a shallow trench isolation layer over the substrate, in the method of Ranaweera, according to the teachings of Ranaweera, with the motivation of generating a desired level of stress reduction within the semiconductor device to reduce or eliminate warping of the silicon wafer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898
February 2, 2022